As filed with the Securities and Exchange Commission onNovember13, 2007Registration No. 333-142426 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMENDMENT NO. 3 DRAGON INTERNATIONAL GROUP CORP. (Name of small business issuer in its charter) Nevada (State or jurisdiction of incorporation or organization) 2671 (Primary Standard Industrial Classification Code Number) 98-0177646 (I.R.S. Employer Identification Number) Dragon International Group Corp. No. 201 Guangyuan Road, District C Investment Pioneering Park Jiangbei, Ningbo, China 315033 86-574-56169308 (Address and telephone number of principal executive offices and principal place of business) David Wu, President Dragon International Group Corp. No. 201 Guangyuan Road, District C Investment Pioneering Park Jiangbei, Ningbo, China 315033 86-574-56169308 (Name, address and telephone number of agent for service) Copies of all communications to: David Selengut, Esq. Ellenoff Grossman & Schole LLP 370 Lexington Avenue, 19th Floor New York City, NY 10017 Telephone: (212) 370-1300 Facsimile: (212) 370-7889 Approximate date of proposed sale to public: As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee common stock, par value $.001 1 21,556,672 $ 0.09 $ 1,940,100 $ 59.56 common stock, par value $.001 2 18,333,342 $ 0.125 $ 2,291,668 $ 70.36 common stock, par value $.001 3 24,017,940 $ 0.15 $ 3,602,691 $ 110.60 common stock, par value $.001 4 814,000 $ 0.01 $ 8,140 $ .25 common stock, par value $.001 5 150,000 $ 0.30 $ 45,000 $ 1.38 64,871,954 $ 7,887,599 $ 242.15 6 1Includes issued and outstanding shares of common stock.Estimated solely for purposes of calculating the registration fee pursuant to Rule 457 under the Securities Act of 1933 based on the average of the high and low sale price of the common stock as reported on the OTC Bulletin Board on October 15, 2007. 2Includes shares of common stock issuable upon the exercise of common stock purchase warrants with an exercise price of $.125 per share.Any subsequent adjustments in the exercise price of the common stock purchase warrants will not result in the issuance of additional shares of our common stock. 3Includes shares of common stock issuable upon the exercise of common stock purchase warrants with an exercise price of $.15 per share.Any subsequent adjustments in the exercise price of the common stock purchase warrants will not result in the issuance of additional shares of our common stock. 4Includes shares of common stock issuable upon the exercise of common stock purchase warrants with an exercise price of $.01 per share.Any subsequent adjustments in the exercise price of the common stock purchase warrants will not result in the issuance of additional shares of our common stock. 5Includes shares of common stock issuable upon the exercise of common stock purchase warrants with an exercise price of $.30 per share.Any subsequent adjustments in the exercise price of the common stock purchase warrants will not result in the issuance of additional shares of our common stock. 6Previously paid. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1 EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED NOVEMBER , 2007 PRELIMINARY PROSPECTUS Dragon International Group Corp. 64,871,954 shares of common stock THIS PROSPECTUS RELATES TO PERIODIC OFFERS AND SALES OF 64,871, COMMON STOCK BY THE SELLING SECURITY HOLDERS FOR THEIR OWN ACCOUNT, WHICH INCLUDES: § 21,556,672 shares which are presently outstanding; and § 43,315,282 shares issuable upon the exercise of common stock purchase warrants with exercise prices ranging from $.01 to $.30 per share. The selling security holders who wish to sell their shares of our common stock may offer and sell such shares on a continuous or delayed basis in the future.We will not receive any proceeds from the sale of the shares by the selling security holders.The shares of common stock are being offered for sale by the selling security holders at prices established on the OTC Bulletin Board during the term of this offering.These prices will fluctuate based on the demand for the shares of common stock.We will receive up to $5,947,499 from the exercise of all the Warrants, if the Warrants are exercised for cash.Any such proceeds will be used for inventory and equipment upgrades, and the remainder for working capital and general corporate purposes. Our principal executive offices are located at Dragon International Group Corp., No. 201 Guangyuan Road, District C, Investment Pioneering Park, Jiangbei, Ningbo, China 315033.Our telephone number at that location is 86-574-56169308. Our common stock is quoted on the OTC Bulletin Board under the symbol "DRGG".On November 8, 2007 the last reported sale price for our common stock was $.09 per share. Investing in our common stock involves a high degree of risk.See "Risk Factors" beginning on page 11 of this prospectus to read about the risks of investing in our common stock.Investors should not buy these Securities unless they can afford to lose their entire investment. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this Prospectus is, 2007 3 Table of Contents PROSPECTUS SUMMARY 5 ABOUT THE OFFERING 9 SELECTED CONSOLIDATED FINANCIAL DATA 10 RISK FACTORS 11 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION 23 MARKET FOR COMMON EQUITY AND RELATED SECURITY HOLDER 24 CAPITALIZATION 25 USE OF PROCEEDS 26 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 DESCRIPTION OF BUSINESS 44 MANAGEMENT 63 EXECUTIVE COMPENSATION 69 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 74 PRINCIPAL SECURITY HOLDERS 75 DESCRIPTION OF SECURITIES 77 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 78 SELLING SECURITY HOLDERS 79 PLAN OF DISTRIBUTION 86 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 88 LEGAL MATTERS 88 EXPERTS 88 WHERE YOU CAN FIND ADDITIONAL INFORMATION 88 FINANCIAL STATEMENT INDEX F-1 4 PROSPECTUS SUMMARY This summary provides an overview of certain information contained elsewhere in this prospectus and does not contain all of the information that you should consider before investing in our securities or that may be important to you.Before making an investment decision, you should read the entire prospectus carefully, including the “RISK FACTORS” section, the financial statements and the notes to the financial statements. When used in this prospectus, the terms: ▪ "Dragon Nevada," "we," and "us" refers to Dragon International Group Corp., a Nevada corporation, and our subsidiaries, ▪ "Dragon Florida" refers to our subsidiary Dragon International Group Corp., a Florida corporation, ▪ "Ningbo Dragon" refers to our subsidiary Ningbo Dragon International Trade Co., Ltd., a PRC company, formerly known as Ningbo Anxin International Trade Co., Ltd. ▪ "Yonglongxin" refers to Ningbo Dragon’s subsidiary Ningbo City Jiangdong Yonglongxin Special Paper Co., Ltd. a PRC company ▪ "R&D Center" refers to Yonglongxin’s subsidiary Xianyang Naite Research and Development Center, a PRC company, ▪ "Dragon Packaging" refers to Ningbo Dragon’s subsidiary Ningbo Dragon Packaging Technology Co., Ltd., formerly known as Ningbo XinYi Paper Product Industrial Co., Ltd., a PRC company, ▪ "Yongxin" refers to Ningbo Dragon’s subsidiary Hangzhou Yongxin Paper Co., Ltd., a PRC company, ▪ "JinKui" refers to Dragon Nevada’s subsidiary Shanghai JinKui Packaging Material Co., Ltd., a PRC company, and ▪ "Wellton" refers to Ningbo Dragon’s subsidiary Wellton International Fiber Corp, a BVI company. All per share information contained in this prospectus gives retroactive effect to the one for nine reverse split of our common stock effective March 3, 2003 and the six for one forward stock split of our common stock effective July 27, 2004. The Company Dragon International Group Corp., a Nevada corporation ("we," "our", "us", "Dragon" or "Dragon Nevada") is a holding company which, through its subsidiary companies, manufactures and distributes assorted industrial paper and packaging products.All of our operations are located in the People's Republic of China (the “PRC”). Dragon Nevada‘s subsidiaries include: · Dragon International Group Corp., a Florida corporation ("Dragon Florida") is a wholly owned subsidiary of Dragon Nevada.Dragon Nevada acquired a 100% interest in Dragon Florida on October 4, 2004. 5 · Ningbo Dragon International Trade Co., Ltd., ("Ningbo Dragon"), formerly known as Ningbo Anxin International Trade Co., Ltd., was created on August 29, 1997.Ningbo Dragon is a wholly owned subsidiary of Dragon Florida.Dragon Florida acquired a 70% interest in Ningbo Dragon on June 21, 2004.On December 31, 2004, Dragon Florida acquired the remaining 30% interest of Ningbo Dragon. · Ningbo City Jiangdong Yonglongxin Special Paper Co., Ltd. ("Yonglongxin") was created as a wholly owned subsidiary of Ningbo Dragon on November 8, 1999.Xianyang Naite Research and Development Center ("R&D Center") was acquired by Yonglongxin on August 1, 2005. · Ningbo Dragon Packaging Technology Co., Ltd., ("Dragon Packaging") formerly known as Ningbo XinYi Paper Product Industrial Co., Ltd., is a wholly owned subsidiary of Ningbo Dragon.Ningbo Dragon acquired a 100% interest in Dragon Packaging on June 1, 2005. · Hangzhou Yongxin Paper Co., Ltd., ("Yongxin") is a subsidiary, of which Ningbo Dragon International Trade Co., Ltd., ("Ningbo Dragon"), holds a 60% interest.Ningbo Dragon acquired a 60% interest on July 1, 2005. · Shanghai JinKui Packaging Material Co., Ltd. ("JinKui") is a wholly owned subsidiary of Dragon Nevada. Dragon Nevada acquired a 100% interest in JinKui on June 30, 2006. · Wellton International Fiber Corp., (“Wellton”) is a 51% owned subsidiary of Dragon Nevada, which we acquired on June 29, 2007. Our operations are primarily conducted through Ningbo Dragon International Trade Co., Ltd. ("Ningbo Dragon"), our wholly owned subsidiary.Ningbo Dragon, established in 1997, is located in the Zhejiang Province of Ningbo in China, approximately 200 miles south of Shanghai.Ningbo Dragon is involved in the pulp and paper packaging material industry, operating as a manufacturer and distributor of paper and integrated packaging paper products.Ningbo Dragon, through a subsidiary, holds an ISO9000 certificate and national license to import and export products.In addition to its own operations, Ningbo Dragon operates four subsidiaries, including: (i) Ningbo City Jiangdong Yonglongxin Special Paper Co., Ltd. ("Yonglongxin") which holds an ISO9000 certificate and operates a civil welfare manufacturing facility in Fuming County of the Zhang’'ai Village in Ningbo, China 315040; Yonglongxin operates the Xianyang Naite Research & Development Center ("R&D Center"), created to develop, design and improve production methods in the specialty packaging industry in China; (ii) Hangzhou Yongxin Paper Co., Ltd. ("Yongxin”) manufactures, sells, and distributes cigarette packaging materials; (iii) Ningbo Dragon Packaging Technology Co., Ltd. ("Dragon Packaging"), is a manufacturer of specialized packaging materials products for the pharmaceutical and food industry, and (iv) Shanghai JinKui Packaging Material Co., Ltd. (“JinKui”), is a manufacturer of specialized packaging products for the pharmaceutical and food industry. On June 29, 2007 Dragon Nevada acquired a 51% equity ownership interest in Wellton International Fiber Corp. ("Wellton").Wellton operates as an agent of pulp and related paper products.Revenues for Wellton are derived solely from operations within China, where it acts as an agent and supplier for two categories of goods: paper pulp and waste paper Unless otherwise indicated, all references to our Company in this report include our subsidiary companies. Our principal executive offices are located a No. 201 Guangyuan Road, District C, Investment Pioneering Park, Jiangbei, Ningbo, China 315033.Our phone number at this location is 86-574-56169308.Our web site is www.drgg.net.The information which appears on our web site is not part of this prospectus.For more information on us, prospective investors are encouraged to review the filings available with the Securities and Exchange Commission at www.sec.gov. 6 Below is an organization chart of Dragon Nevada: Recent Events On March 28, 2007, Dragon International Group Corp. along with its subsidiaries including Ningbo Dragon International Trade Co., Ltd., Ningbo City Jiangdong Yonglongxin Special Paper Co., Ltd., Hangzhou Yongxin Paper Co., Ltd., and Ningbo Dragon Packaging Technology Co., Ltd. moved to the newly completed facility located at No. 201, Guangyuan Road, District C, Investment Pioneering Park Jiangbei, Ningbo, China 315033.The telephone number at this location is 86-574-83070703. 7 Ningbo Dragon owns the new facility.Ningbo Dragon invested approximately $1.3 million to construct the new facility.This facility consists of a total of 91,400 square feet consisting of approximately 20,000 square feet of office space, approximately 17,000 square feet of warehouse space; approximately 40,000 square feet for manufacturing, and approximately 14,400 square feet utilized as a dormitory for Ningbo Dragon’s employees. On March 12, 2007 Shanghai JinKui entered into a purchase contract with Hunan Prince Milk Group.Under the terms of the purchase contract Hunan Prince Milk Group will purchase 500 tons of food packaging aluminum compound paper for a total purchase price of $2,300,000.The purchase contract is for a term of one year.Hunan Prince Milk Group will purchase double layer, food packaging aluminum compound paper, developed by JinKui. On January 16, 2007, Dragon Nevada entered into an agreement whereby it agreed to purchase fifty-one (51%) percent of the issued and outstanding common stock of Wellton International Fiber Corp., a corporation organized under the laws of the British Virgin Islands. On June 29, 2007, the parties to this first agreement executed an agreement on substantially the same terms which served to finalize the terms of the transaction. Under the final agreement, Dragon Nevada acquired 51% of Wellton in exchange for 51% of the value of the net tangible assets of Wellton as stated on the unaudited financial statements as of March 31, 2007. On June 29, 2007 the acquisition closed; Dragon Nevada acquired 51% of the issued and outstanding common stock of Wellton in exchange for an aggregate of 8,186,029 shares of Dragon Nevada’s common stock, valued at $573,022 in the aggregate.Following the closing, York Smooth, Ltd., a limited liability company organized under the laws of China, retains a 49% equity interest in Wellton. 8 ABOUT THE OFFERING Common Stock Offered by Selling Security Holders 64,871,954 shares, including 43,315,282 shares issuable upon the exercise of common stock purchase warrants (the “Warrants”).This number represents approximately 46.44% of the total number of shares to be outstanding following this Offering, assuming exercise of all warrants into the Securities being registered. Common Stock Outstanding After the Offering 139,679,264 shares, including the exercise of the Warrants. Use of Proceeds We will not receive any proceeds from the sale of the common stock.However, we will receive the exercise price of any common stock we issue to the selling security holders upon exercise of the warrants via cash.We intend to use the proceeds received from the exercise of the warrants, if any, for inventory and equipment upgrades, and the remainder for general working capital purposes. Risk Factors The securities offered hereby involve a high degree of risk.See "Risk Factors" OTC Bulletin Board Symbol DRGG 9 SELECTED CONSOLIDATED FINANCIAL DATA The following summary consolidated financial data should be read in conjunction with “Managements’ Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and related notes that are included elsewhere in this prospectus.The following summary of our financial information for the years ended June 30, 2007 and 2006 has been derived from, and should be read in conjunction with, our audited financial statements included elsewhere in this prospectus. Consolidated Statement of Operations Data: Year Ended June 30, 2007 2006 Net revenues $ 15,337,586 $ 18,434,087 Cost of Sales 13,912,099 16,633,015 Gross profit 1,425,487 1,801,072 Operating expenses 1,874,605 1,280,998 (Loss) income from operations (449,118 ) 520,074 Other Income (Expenses) (251,487 ) (3,130,872 ) (Loss) before income taxes (700,605 ) (2,610,798 ) Income taxes (88,926 ) - Minority interest in loss of subsidiary - 16,681 Net (Loss) $ (789,531 ) $ (2,594,117 ) Basic and diluted loss per share $ (0.01 ) $ (0.01 ) Weighted average shares outstanding – basic and diluted 81,331,308 81,331,308 Consolidated Balance Sheet Data: As of June 30, June 2007 Cash $ 1,032,519 Cash – restricted 262,302 Working capital 2,806,628 Total assets 21,231,883 Notes payables 3,946,378 Total current liabilities 12,407,370 Total stockholders equity 8,220,956 10 RISK FACTORS An investment in our common stock involves a number of significant risks.In addition to the other information contained in this prospectus, prospective investors should carefully consider the following risk factors before purchasing shares of our common stock offered hereby.If all of the following risks materialize, our business and prospects could be seriously harmed, the price and value of our common stock could decline and you could lose all or a portion of your investment. RISKS RELATED TO OUR COMPANY If we were to lose the services of any of our executive officers, our business and operations would be materially adversely effected. Our success is largely dependent on the personal efforts of our executive officers, specifically David Wu, our Chief Executive Officer, President and Chairman of the board of directors, Xuejun Chen, our vice president and director, Ms. Xiali Gan, our Chief Financial Officer and director, and Mr. Kung Ming Kuo, the General Manager of Wellton. The loss of the services of either of these members of management would have a material adverse effect on our business and prospects.In addition, in order for us to undertake our operations as contemplated, it will be necessary for us to locate and hire experienced personnel.Our failure to attract and retain such experienced personnel on acceptable terms will have a material adverse impact on our ability to grow our business. If we were to lose the services of key persons responsible for themanagement, sales, marketing and operations efforts of our subsidiaries, our business and operations would be materially adversely effected. Our success is, to a certain extent, attributable to the management, sales and marketing, and operational expertise of key personnel at our subsidiaries who perform key functions in the operation of our business.Specifically we have identified Mr. Zhongming Yang, the vice general manager of Yongxin subsidiary and Mr. Feng Yang, vice general manager of our JinKui subsidiary and Mr. Kung Ming, general manager of our Wellton subsidiary as key employees.Mr. David Wu our President and President is the general manager of our Ningbo Dragon Packaging Technology Co., Ltd. subsidiary, our Ningbo Dragon International Trade Co., Ltd. subsidiary, and our Yonglongxin subsidiary.There can be no assurance that we will be able to retain these officers after the term of their employment contracts expire.The loss of these officers could have a material adverse effect upon our business, financial condition, and results of operations and the results of operations at these subsidiaries could be adversely impacted. We may not successfully transition the internal operations of companies which we acquired in the PRC from their prior status as privately held Chinese companies to their current status as subsidiaries of a publicly-held U.S. company. Since 2005 we acquired a 100% equity ownership interest in each of Yonglongxin, Dragon Packaging., and JinKui, a 60% equit ownership of Yongxin, and a 51% equity ownership interest in Wellton. While we have reasonable expectations that the core operations of these companies will continue as they have historically, our acquisition of these companies provides certain challenges for our company.In order to successfully integrate each of these companies into Dragon Nevada, and ensure that we timely meet our reporting requirements under the Securities Exchange Act of 1934, we will need to upgrade both the internal accounting systems, as well as educate each of their staffs as to the proper collection and recordation of financial data.If we are unable to properly and timely integrate the disclosure and accounting operations of these subsidiaries into our company, our ability to timely file our annual and quarterly reports, as well as other information we are required to file with the Securities and Exchange Commission, could be in jeopardy.Any failure on our part to meet the prescribed filing deadlines could lead to a delisting of our common stock from the OTC Bulletin Board which could adversely affect a security holder's ability to resell his investment in our company. 11 If we acquire companies in the future, we will likely issue securities in such transactions, which will result in significant dilution to existing holders of our securities. We continue to seek acquisition candidates.In the event we reach agreements to acquire these candidates, the cost to acquire these candidates will most likely include the issuance of our securities.As a result, the percentage ownership of our company held by existing security holders will be reduced and those security holders may experience significant dilution.In addition, new securities may contain certain rights, preferences or privileges that are senior to those of our common stock.As we will generally not be required to obtain the consent of our security holders before entering into acquisition transactions, security holders are dependent upon the judgment of our management in determining the number of, and characteristics of stock issued as consideration in an acquisition. The terms of our January 2007 financing may make it more difficult for us to raise capital in the future. Under the terms of our January 2007 Private Placement, we contractually agreed to a number of covenants which may make it more difficult for our company to raise capital as needed.These covenants include: Until February 28, 2009, except for the registration statement filed in relation to the January 2007 offering, we will not file any registration statements or amend any previously-filed registration statements to increase the amount of common stock registered therein, without the consent of the private placement investors, subject to certain exceptions for employee stock purchase plans. Until February 28, 2009, we may not enter into agreements to or issue any equity, convertible debt or other securities convertible into common stock or equity or modify any of the foregoing which may be outstanding at anytime, without the prior written consent of the private placement investors. Until February 28, 2009, we may not enter into any equity line of credit or similar agreement, nor issue or agree to issue any floating or variable priced equity linked instruments nor any of the foregoing or equity with price reset rights, without the prior written consent of the private placement investors. We may not file any registration statements without the consent of the private placement investors until the sooner of 2 years from the effective date of the registration statement filed in connection with the January 2007 offering is a part or until all the shares, including the shares underlying the warrants sold in such offering, have been resold or transferred by the purchasers pursuant to such registration statement or Rule 144 of the Securities Act of 1933, without regard to volume limitations. Because we have no control over when the registration statement filed in connection with the January 2007 Private Placement will be declared effective by the SEC, it is possible that we will need to raise additional capital prior to the expiration of the above timeframes.If we are unable to secure the consent of the private placement investors to a subsequent offering and registration statement, we may be unable to obtain additional capital as necessary to fund our ongoing operations or acquisitions of additional companies which could adversely impact our ability to grow. 12 If we experience further delays in achieving the effectiveness of the registration statement related to our January 2007 Private Placement, we will continue to incur additional legal and accounting costs. Under the terms of the January 2007 Private Placement, we agreed to file a registration statement covering the shares of common stock underlying the securities issued.In the event the registration statement is not filed within 75 days after February 27, 2007 or we failed to have the registration declared effective by July 27, 2007, we are required to pay liquidated damages.The damages are an amount equal to 2% of the purchase price of the related shares and exercise price of warrant shares for each 30 day period, or prorata amount for any period of less than 30 days, that we fail to meet the filing or registration requirements.The liquidating damages may not exceed 12% of the aggregate purchase price or $180,000.As we failed to have the registration statement declared effective by July 27, 2007, we have accrued the registration rights penalty of $180,000 as of June 30, 2007.Until such time as the registration statement is declared effective, we will continue to incur additional professional fees, including legal and accounting fees and expenses. Our management may be unable to effectively integrate our acquisitions and manage our growth. We are subject to various risks associated with our growth strategy, including the risk that we will be unable to identify and recruit suitable acquisition candidates in the future.Even if we are successful in identifying and closing acquisitions of companies, our directors and senior management will face significant challenges in their efforts to integrate the business of the acquired companies or assets and to effectively manage our continued growth.Any future acquisitions will be subject to a number of challenges, including: · the diversion of management time and resources and the potential disruption of our ongoing business; · difficulties in maintaining uniform standards, controls, procedures and policies; · potential unknown liabilities associated with acquired businesses; · the difficulty of retaining key alliances on attractive terms with partners and suppliers; and · the difficulty of retaining and recruiting key personnel and maintaining employee morale. We cannot assure you that our efforts to integrate the operations of any acquired assets or companies will be successful, or that we can manage our growth, or that the anticipated benefits of any acquisitions will be fully realized. Agreements to which we are a party may not contain legal protections customary to similar agreements prepared in the United States. Our subsidiaries include companies organized under the laws of the PRC and all of their business and operations are conducted in China.We are a party to certain contracts related to our operations.While these contracts contain the basic business terms of the agreements between the parties, these contracts do not contain certain provisions which are customarily contained in similar contracts prepared in the U.S., such as representations and warranties of the parties, confidentiality and non-compete clauses, provisions outlining events of defaults, and termination and jurisdictional clauses.Because these contracts omit these types of clauses, we may not have the same legal protections as we would if the contracts contained these additional provisions.We anticipate that our Chinese subsidiaries will likely enter into contracts in the future which will likewise omit these types of legal protections.While we have not been subject to any adverse consequences as a result of the omission of these types of clauses, and we consider the contracts to which we are a party to contain all the material terms of our business arrangements with the other party, future events may occur which lead to a dispute under agreements which could have been avoided if the contracts were prepared in conformity with U.S. standards.Contractual disputes which may arise from this lack of legal protection will divert management's time from the operation of our business and require us to expend funds attempting to settle a possible dispute.This possible diversion of management time will limit the time our management would otherwise devote to the operation of our business, and the diversion of capital could limit the funds we have available to pay our ongoing operating expenses. 13 Our management is located in the Peoples Republic of China (“PRC”) and we are materially dependent upon advisory services provided by a U.S. company. In the event this consultant fails to perform properly, or elects to discontinue its relationships with us, the results could have a negative impact on our ability to comply with the requirements of being a U.S. public reporting company and may lead to our common stock being de-listed from trading on the OTCBB. The current members of our management have limited experience operating within U.S. public companies and, except for David Wu, our Chief Executive Officer, President and Chairman, these individuals are not fluent in English.We have engaged China Direct Investments, Inc. to provide us with various advisory and consulting services, including U.S. business methods and compliance with SEC disclosure requirements. We selected China Direct Investments, Inc. to provide these services to us in part because its staff includes Chinese speaking individuals with experience in the operation and regulatory framework applicable to U.S. public companies.Until such time as we are able to expand our board of directors to include English speaking individuals who have experience with the operation and regulatory framework applicable to U.S. public companies, we will be materially dependent upon our relationship with China Direct Investments, Inc. We have engaged the services of China Direct Investments, Inc. under an agreement which expires in January 2009. If for any reason China Direct Investments, Inc. should fail to provide the contracted services at the anticipated levels or fails to extend its services and we have not added members to our board of directors with the requisite experience, the abilities of our board of directors to do business as a U.S. public company could be materially and adversely affected.In such instances, we may be unable to prepare and file reports as required by the Securities Exchange Act of 1934 on a timely basis that could lead to our common stock being de-listed from trading on the OTCBB. Intense competition in the packaging products and paperboard industries may adversely affect our revenues and profitability, and may materially impair our acquisition strategy. The packaging products and paperboard industries are highly competitive, and no single company dominates either industry.Our competitors include large, vertically integrated packaging products and paperboard companies and numerous smaller companies. Because we operate in a highly competitive industry, we regularly bid for sales opportunities to customers for new business or for renewal of existing business.The loss of business or the award of new business from our larger customers may have a significant impact on our results of operations. We will also face intense competition relating to the acquisition of businesses from other entities which are also seeking acquisitions based on the expansion of business opportunities in China.Accordingly, acquisitions and new business expansion may become highly costly and affect our operating performance.As a young company with limited operating history and financial resources, we will have great difficulty competing with larger organizations. 14 We are materially reliant on revenues from our operations in the PRC. An economic downturn in the PRC would likely affect us and may cause you to lose your entire investment. While our goal is to both expand our operations to countries outside the PRC, in the foreseeable future our growth and success will remain tied to our existing operations in the PRC.Therefore, a downturn or stagnation in the economic environment of the PRC could have a material adverse effect on our financial condition that could result in a significant loss of revenues and liquidity in future periods. We may not have sufficient protection of certain of our intellectual property. We utilize technologies in the production of the packaging paper used in our products that are proprietary in nature. To protect our proprietary rights, we rely generally on employment agreements which contain standard confidentiality agreements with employees and third parties, and agreements with consultants, vendors and customers, although we have not signed such agreements in every case. Despite such protections, a third party could, without authorization, utilize our propriety technologies without our consent.The unauthorized use of this proprietary information by third parties could adversely affect our business and operations as well as any competitive advantage we may have in our markets.We can give no assurance that our agreements with employees, consultants and others who participate in the production of our products will not be breached, or that we will have adequate remedies for any breach, or that our proprietary technologies will not otherwise become known or independently developed by competitors. We may be exposed to potential risks relating to our internal controls over financial reporting and our ability to have those controls attested to by our independent auditors.We have already had to restate our financial statements for the year ended 2006 as a result of weakness and deficiencies in such controls. As directed by Section 404 of the Sarbanes-Oxley Act of 2002, the Securities and Exchange Commission adopted rules requiring public companies to include a report of management on our internal controls over financial reporting in their annual reports, including Form 10-KSB.In addition, the independent registered public accounting firm auditing a company’'s financial statements must also attest to and report on management's assessment of the effectiveness of our internal controls over financial reporting as well as the operating effectiveness of our internal controls.We were not subject to these requirements for the fiscal years ended June 30, 2007 and 2006. At such time that we will be required to be compliant with Section 404, we expect to expend significant resources in developing the necessary documentation and testing procedures required by Section 404.There is a risk that we will not comply with all of the requirements imposed thereby. For example, our company's Chief Executive Officer and Chief Financial Officer have concluded, based on recent evaluations, that our disclosure controls and procedures were not effective because of the significant deficiency and the material weakness described below.Measures are being taken to include documentation of management oversight and review as part of the appropriate functional procedures. 15 In our amended Annual Report on Form 10-KSB/A for our fiscal year ended June 20, 2006, werestated our consolidated balance sheet at June 30, 2006 and the consolidated statements of stockholders' equity for the year ended June 30, 2006 as contained in the initial filing of our Annual Report on Form 10-KSB for the year ended at June 30, 2006 as previously filed with the Securities and Exchange Commission. The restatement was made in part to correct a clerical error related to the classification of common stock to be issued in connection with the acquisition of Shanghai JinKui Packaging Material Co., Ltd. ("JinKui") at June 30, 2006.We initially classified 8,095,574 shares of common stock, based on the fair value of each share at $0.141 for a total of $1,141,476, as common stock issuable in the stockholders’ equity section of the initially issued balance sheet and statements of stockholders' equity.We reclassified these common shares to be issued as a liability in connection with the acquisition.We were aware of the proper classification prior to the initial filing of our Form 10-KSB, but deficiencies in financial statement reporting controls prevented this misclassification from being corrected.As a result of this clerical error, we have determined that there was a significant deficiency in our internal control over financial reporting as of June 30, 2006 related to the treatment of common stock to be issued in regards to the JinKui acquisition.We determined, however, that this significant deficiency did not rise to the level of a material weakness in our internal control over financial reporting.Because we have corrected our presentation of the common stock to be issued, we believe that we have corrected this significant deficiency. All of our employees and accounting staff are located in the PRC and we do not presently have a chief financial officer, comptroller or similarly titled senior financial officer who is bilingual and experienced in the application of U.S. Generally Accepted Accounting Principles.During fiscal 2006 we began a search for an appropriate candidate who can fill such a position; however, as of October 15, 2007 have not engaged one and we are unable to predict when such a person will be hired.During fiscal 2006 we also began providing additional training to our accounting staff in the application of U.S. GAAP.As a result, our management believes that a deficiency in our internal controls continues to exist.Until we expand our staff to include a bilingual senior financial officer who has the requisite experience necessary, and supplement the accounting knowledge of our staff, it is likely that we will continue to have material weaknesses in our disclosure controls and procedures. In the event we identify other significant deficiencies or material weaknesses in our internal controls that we cannot remediate in a timely manner or we are unable to receive a positive attestation from our independent auditors with respect to our internal controls, investors and others may lose confidence in the reliability of our financial statements and our ability to obtain equity or debt financing could suffer. We do not have significant financial reporting experience, which may lead to delays in filing required reports with the Securities and Exchange Commission and suspension of quotation of our securities on the OTCBB, which will make it more difficult for you to sell your securities. The OTCBB limits quotations to securities of issuers that are current in their reports filed with the Securities and Exchange Commission.Because we do not have significant financial reporting experience, we may experience delays in filing required reports with the Securities and Exchange Commission.Because issuers whose securities are qualified for quotation on the OTCBB are required to file these reports with the Securities and Exchange Commission in a timely manner, the failure to do so may result in a suspension of trading or delisting from the OTCBB. 16 RISKS RELATED TO DOING BUSINESS IN CHINA Our assets and operations located in the PRC are vulnerable to changes in the political and economic policies of the Chinese government. Our business operations could be restricted by the political environment in the PRC.The PRC has operated as a socialist state since 1949 and is controlled by the Communist Party of China.In recent years, however, the government has introduced reforms aimed at creating a "socialist market economy" and policies have been implemented to allow business enterprises greater autonomy in their operations.Changes in the political leadership of the PRC may have a significant effect on laws and policies related to the current economic reform programs, other policies affecting business and the general political, economic and social environment in the PRC, including the introduction of measures to control inflation, changes in the rate or method of taxation, the imposition of additional restrictions on currency conversion and remittances abroad, and foreign investment.Moreover, economic reforms and growth in the PRC have been more successful in certain provinces than in others, and the continuation or increases of such disparities could affect the political or social stability of the PRC. The future direction of these economic reforms is uncertain and the uncertainty may decrease our attractiveness as an investment, which may in turn result in a decline in the trading price of our common stock. If the political and economic reforms in the PRC do not continue, our business and operations will be adversely affected. The PRC only recently has permitted provincial and local economic autonomy and private economic activities.The government of the PRC has exercised and continues to exercise substantial control over virtually every sector of the Chinese economy through regulation and state ownership.Accordingly, government actions in the future, including any decision not to continue to support recent economic reforms and to return to a more centrally planned economy or regional or local variations in the implementation of economic policies, could have a significant effect on economic conditions in the PRC or particular regions thereof, and could require us to divest ourselves of any interest we then hold in Chinese subsidiaries. Our results of operations and financial condition may vary as a result of fluctuations in the exchange rate between the U.S. dollars and Chinese Renminbi. We generate revenue and incur expenses and liabilities in both the Chinese Renminbi, also referred to as the Chinese dollar (“RMB") as well as U.S. dollars.Since 1994, the official exchange rate for the conversion of RMB to U.S. dollars has generally been stable and the RMB has appreciated slightly against the U.S. dollar.We have not entered into agreements or purchased instruments to hedge our exchange rate risks, although we may do so in the future.Our results of operations and financial condition may be affected by changes in the value of RMB and other currencies in which our earnings and obligations are denominated.In July 2005 the Chinese government raised the RMB by 2% against the U.S. dollar by floating the RMB with a basket of foreign currencies.We cannot guarantee that the current exchange rate will remain steady, therefore there is a possibility that we could post the same amount of profit for two comparable periods and because of a fluctuating exchange rate actually post higher or lower profit depending on exchange rate of RMB converted to US dollars on that date.The exchange rate could fluctuate depending on changes in the political and economic environments without notice. 17 Because our business model is dependent upon the continued economic reform and growth in China, changes in Chinese government policy could materially adversely affect our ability to implement our business model.We cannot guarantee you that such changes will not happen. Although many productive assets in China are owned by the Chinese government, in the past several years the government has implemented economic reform measures that emphasize decentralization and encourage private economic activity.In keeping with these economic reform policies, the PRC has been openly promoting business development in order to bring more business into the PRC.Because these economic reform measures may be inconsistent or ineffective, there are no assurances that: ▪ the Chinese government will continue its pursuit of economic reform policies; ▪ the economic policies, even if pursued, will be successful; ▪ economic policies will not be significantly altered from time to time; or ▪ business operations in China will not become subject to the risk of nationalization. We cannot assure you that we will be able to capitalize on these economic reforms, assuming the reforms continue.Because our business model is dependent upon the continued economic reform and growth in China, any change in Chinese government policy could materially adversely affect our ability to implement our business model.Even if the Chinese government continues its policies of economic reform, there are no assurances that economic growth in that country will continue or that we will be able to take advantage of these opportunities in a fashion that will provide financial benefit to our company. If we are restricted from performing currency exchanges between Chinese Renminbi and US dollars or other currencies, we may be unable to effectively use any revenue which we may generate. Because a substantial portion of revenues in future periods will be in the form of Renminbi, any future restrictions on currency exchanges may limit our ability to use revenue generated in Renminbi to fund any future business activities outside China or to make dividend or other payments in U.S. dollars. Although the Chinese government introduced regulations in 1996 to allow greater convertibility of the Renminbi for current account transactions, significant restrictions still remain, including primarily the restriction that foreign-invested enterprises may only buy, sell or remit foreign currencies, after providing valid commercial documents, at those banks authorized to conduct foreign exchange business.In addition, conversion of Renminbi for capital account items, including direct investment and loans, is subject to government approval in China, and companies are required to open and maintain separate foreign exchange accounts for capital account items.We cannot be certain that the Chinese regulatory authorities will not impose more stringent restrictions on the convertibility of the Renminbi, especially with respect to foreign exchange transactions. 18 A revised tax structure currently in draft form may, if adopted, have a material impact on our performance and results of operations. On December 24, 2006, the Chinese government officially submitted a draft of the new Enterprise Income Tax Law which seeks to unify China's dual tax system.Presently China has a dual tax policy with different rates of taxation for domestic enterprises as opposed to foreign investment enterprises.The new unified tax rate is proposed to be 25% for all entities, which is higher than the 15% rate currently applied to foreign investment entities.However low profit enterprises, whether foreign investment enterprises or domestic enterprises, may be subject to a lower tax rate of 20%.It is uncertain how this new policy, if adopted, would impact our subsidiaries, as all the components of the revised policy have not been determined. We may be unable to enforce our legal rights due to policies regarding the regulation of foreign investments in China. The PRC's legal system is a civil law system based on written statutes in which decided legal cases have little value as precedents, unlike the common law system prevalent in the United States.The PRC does not have a well-developed, consolidated body of laws governing foreign investment enterprises.As a result, the administration of laws and regulations by government agencies may be subject to considerable discretion and variation, and may be subject to influence by external forces unrelated to the legal merits of a particular matter.China's regulations and policies with respect to foreign investments are evolving.Definitive regulations and policies with respect to such matters as the permissible percentage of foreign investment and permissible rates of equity returns have not yet been published.Statements regarding these evolving policies have been conflicting and any such policies, as administered, are likely to be subject to broad interpretation and discretion and to be modified, perhaps on a case-by-case basis.The uncertainties regarding such regulations and policies present risks which may affect our ability to achieve our stated business objectives.If we are unable to enforce any legal rights we may have under our contracts or otherwise, our ability to compete with other companies in our industry could be limited which could result in a loss of revenue in future periods which could impact our ability to continue as a going concern. Extended payment terms customary to China may impact our performance. We extend relatively long payment terms to our customers.Our terms of sale generally require payment within 90 - 120 days, which is considerably longer than customary terms offered in the United States, and somewhat longer than the 90 day term considered customary in China.Recently we have been collecting our accounts receivable on a timely basis. Recent PRC regulations relating to acquisitions of PRC companies by foreign entities may create regulatory uncertainties that could restrict or limit our ability to operate, and could negatively effect our acquisition strategy. The PRC State Administration of Foreign Exchange, or SAFE, issued a public notice in January 2005 concerning foreign exchange regulations on mergers and acquisitions in China.The public notice states that if an offshore company controlled by PRC residents intends to acquire a PRC company, such acquisition will be subject to strict examination by the relevant foreign exchange authorities.The public notice also states that the approval of the relevant foreign exchange authorities is required for any sale or transfer by the PRC residents of a PRC company's assets or equity interests to foreign entities for equity interests or assets of the foreign entities. In April 2005, SAFE issued another public notice further explaining the January notice.In accordance with the April 2005 notice, if an acquisition of a PRC company by an offshore company controlled by PRC residents has been confirmed by a Foreign Investment Enterprise Certificate prior to the promulgation of the January 2005 notice, the PRC residents must each submit a registration form to the local SAFE branch with respect to their respective ownership interests in the offshore company, and must also file an amendment to such registration if the offshore company experiences material events, such as changes in the share capital, share transfer, mergers and acquisitions, spin-off transaction or use of assets in China to guarantee offshore obligations.The April 2005 notice also provides that failure to comply with the registration procedures set forth therein may result in restrictions on our PRC resident shareholders and our subsidiaries.Pending the promulgation of detailed implementation rules, the relevant government authorities are reluctant to commence processing any registration or application for approval required under the SAFE notices. 19 In addition, on August 8, 2006, the Ministry of Commerce ("MOFCOM"), joined by the State-Owned Assets Supervision and Administration Commission of the State Council, State Administration of Taxation, State Administration for Industry and Commerce, China Securities Regulatory Commission and SAFE, amended and released the Provisions for Foreign Investors to Merge and Acquire Domestic Enterprises, new foreign-investment rules which took effect September 8, 2006, superseding much, but not all, of the guidance in the prior SAFE circulars.These new rules significantly revise China’'s regulatory framework governing onshore-offshore restructurings and how foreign investors can acquire domestic enterprises.These new rules signify greater PRC government attention to cross-border merger, acquisition and other investment activities, by confirming MOFCOM as a key regulator for issues related to mergers and acquisitions in China and requiring MOFCOM approval of a broad range of merger, acquisition and investment transactions.Further, the new rules establish reporting requirements for acquisition of control by foreigners of companies in key industries, and reinforce the ability of the Chinese government to monitor and prohibit foreign control transactions in key industries. These new rules may significantly affect the means by which offshore-onshore restructurings are undertaken in China in connection with offshore private equity and venture capital financings, mergers and acquisitions.It is expected that such transactional activity in China in the near future will require significant case-by-case guidance from MOFCOM and other government authorities as appropriate.It is anticipated that application of the new rules will be subject to significant administrative interpretation, and we will need to closely monitor how MOFCOM and other ministries apply the rules to ensure its domestic and offshore activities continue to comply with PRC law.Given the uncertainties regarding interpretation and application of the new rules, we may need to expend significant time and resources to maintain compliance. It is uncertain how our business operations or future strategy will be affected by the interpretations and implementation of the SAFE notices and new rules.Since our acquisition strategy is dependent on the acquisition of PRC companies, our business operations or future strategy could be adversely affected by the SAFE notices and the new rules.For example, we may be subject to more stringent review and approval process with respect to our foreign exchange activities. RISKS RELATED TO OUR OFFERING We have not implemented various voluntary corporate governance measures, which may result in our security holders having limited protections against interested director transactions, conflicts of interest, and similar matters. Recent Federal legislation, including the Sarbanes-Oxley Act of 2002, has resulted in the adoption of various corporate governance measures designed to promote the integrity of the corporate management and the securities markets.Some of these measures have been adopted in response to legal requirements.Others have been adopted by companies in response to the requirements of national securities exchanges, such as the NYSE or The Nasdaq Stock Market, on which their securities are listed.Among the corporate governance measures that are required under the rules of national securities exchanges are those that address board of directors' independence, audit committee oversight, and the adoption of a code of ethics.Although we have adopted a Code of Ethics, we have not yet adopted any of these other corporate governance measures and, since our securities are not yet listed on a national securities exchange, we are not required to do so.We have not adopted corporate governance measures such as an audit or other independent committees of our board of directors as we presently do not have any independent directors.If we expand our board membership in future periods to include additional independent directors, we may seek to establish an audit and other committees of our board of directors.It is possible that if we were to adopt some or all of these corporate governance measures, security holders would benefit from somewhat greater assurances that internal corporate decisions were being made by disinterested directors and that policies had been implemented to define responsible conduct.For example, in the absence of audit, nominating and compensation committees comprised of at least a majority of independent directors, decisions concerning matters such as compensation packages to our senior officers and recommendations for director nominees may be made by a majority of directors who have an interest in the outcome of the matters being decided.Prospective investors should bear in mind our current lack of corporate governance measures in formulating their investment decisions. 20 We do not anticipate payment of dividends, and investors will be wholly dependent upon the market for the common stock to realize economic benefit from their investment. As holders of our securities, you will only be entitled to receive those dividends that are declared by our board of directors out of surplus.We do not expect to have surplus available for declaration of dividends in the foreseeable future.Indeed, there is no assurance that such surplus will ever materialize to permit payment of dividends to you as holders of the Securities.The board of directors will determine future dividend policy based upon our results of operations, financial condition, capital requirements, reserve needs and other circumstances. Provisions of our certificate of incorporation and bylaws may delay or prevent a takeover which is potentially beneficial to our security holders. Provisions of our certificate of incorporation and bylaws may be deemed to have anti-takeover effects, which include when and by whom special meetings of our security holders may be called, and may delay, defer or prevent a takeover attempt.In addition, certain provisions of Nevada law also may be deemed to have certain anti-takeover effects which include that control of shares acquired in excess of certain specified thresholds will not possess any voting rights unless these voting rights are approved by a majority of a corporation’s disinterested security holders. In addition, our certificate of incorporation authorizes the issuance of up to 25,000,000 shares of preferred stock with such rights and preferences as may be determined by our board of directors.Our board of directors may, without security holder approval, issue preferred stock with dividends, liquidation, conversion or voting rights that could adversely affect the voting power or other rights of our common security holders and may be used to defeat a takeover attempt. There are no automated systems for negotiating trades on the OTCBB and it is possible for the price of a stock to go up or down significantly during a lapse of time between placing a market order and its execution, which may affect your trades in our securities. Because there are no automated systems for negotiating trades on the OTCBB, they are conducted via telephone.In times of heavy market volume, the limitations of this process may result in a significant increase in the time it takes to execute investor orders.Therefore, when investors place market orders, an order to buy or sell a specific number of shares at the current market price, it is possible for the price of a stock to go up or down significantly during the lapse of time between placing a market order and its execution. Because our stock currently trades below $5.00 per share, and is quoted on the OTCBB, our stock is considered a "penny stock" which can adversely affect its liquidity. As the trading price of our common stock is less than $5.00 per share, our common stock is considered a "penny stock," and trading in our common stock is subject to the requirements of Rule 15g-9 under the Securities Exchange Act of 1934.Under this rule, broker/dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements.The broker/dealer must make an individualized written suitability determination for the purchaser and receive the purchaser's written consent prior to the transaction. 21 SEC regulations also require additional disclosure in connection with any trades involving a "penny stock," including the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and its associated risks.These requirements severely limit the liquidity of securities in the secondary market because few broker or dealers are likely to undertake these compliance activities.In addition to the applicability of the penny stock rules, other risks associated with trading in penny stocks could also be price fluctuations and the lack of a liquid market. Stockholders should be aware that, according to the Commission, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include: §Control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; §Manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; §“Boiler room” practices involving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; §Excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and §The wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. Purchasers of penny stocks may have certain legal remedies available to them in the event the obligations of the broker-dealer from whom the penny stock was purchased violates or fails to comply with the above obligations or in the event that other state or federal securities laws are violated in connection with the purchase and sale of such securities.Such rights include the right to rescind the purchase of such securities and recover the purchase price paid for them.Application of these penny stock regulations to our common stock could adversely affect the market liquidity of the shares, which in turn may affect the ability of holders of our common stock to resell the stock. Our executive officers, directors and 5% or greater shareholders have the ability to significantly influence matters requiring a shareholder vote and other shareholders may not have the ability to influence corporate transactions. Currently, our existing officers, directors and 5% or greater shareholders in the aggregate beneficially own approximately 17.8% of our outstanding stock.In the event all of the warrants are exercised in full, our existing officers, directors and 5% or greater shareholders in the aggregate will beneficially own approximately 12.2% of our outstanding stock.As a result, such persons, acting together, will have the ability to significantly influence the vote on all matters requiring approval of our shareholders, including the election of directors and approval of significant corporate transactions. This prospectus permits selling security holders to resell their shares.If they do so, the market price for our shares may fall and purchasers of our shares may be unable to resell them. This prospectus includes up to 64,871,954 shares of common stock being offered by existing security holders, including an aggregate of 43,315,282 shares of common stock to be issued upon the exercise of outstanding common stock purchase warrants, 18,333,342 of which are exercisable at $.125 per warrant, 24,017,940 of which are exercisable at $.15 per warrant, 150,000 of which are exercisable at $.30, and 814,000 of which are exercisable at $.01.To the extent that these shares are sold into the market, there may be an oversupply of shares and an undersupply of purchasers.If this occurs the market price for our shares will decline significantly and investors may be unable to sell their shares at a profit, or at all. 22 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements in this prospectus contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements.These factors include, but are not limited to, our ability to implement our strategic initiatives, economic, political and market conditions and fluctuations, government and industry regulation, competition, and other factors.Most of these factors are difficult to predict accurately and are generally beyond our control.You should consider the areas of risk described in connection with any forward-looking statements that may be made herein.Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this prospectus in its entirety, including the risks described in "Risk Factors".Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events.These forward-looking statements speak only as of the date of this prospectus, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. NOTE ON SOURCES OF INFORMATION Prospective investors should not rely on any information not contained in this document.We have not authorized anyone to provide any other information.This document may only be used where it is legal to sell these securities. This prospectus is based on information provided by us and other sources that we believe are reliable.We have summarized certain documents and other information in a manner we believe to be accurate, but we refer you to the actual documents for a more complete understanding of what we discuss in this prospectus. We obtained statistical data, market data and other industry data and forecasts used throughout this prospectus from market research, publicly available information and industry publications.Industry publications generally state that they obtain their information from sources that they believe to be reliable, but they do not guarantee the accuracy and completeness of the information.Similarly, while we believe that the statistical data, industry data and forecasts and market research are reliable, we have not independently verified the data.We have not sought the consent of the sources to refer to their reports in this prospectus. 23 MARKET FOR COMMON EQUITY AND RELATED SECURITY HOLDER MATTERS Our common stock began trading on the OTC Bulletin Board in August 2000 under the symbol "RHWY".In October 2004, as a result of the reverse merger with Dragon International Group Corp. discussed above, our trading symbol changed to its current symbol, "DRGG".The table below sets forth the reported high and low bid prices for the periods indicated.The bid prices shown reflect quotations between dealers, without adjustment for markups, markdowns or commissions, and may not represent actual transactions in our Securities.The prices are adjusted to reflect all stock splits, and were obtained using http://money.aol.com/. Quarter Ended High Low December 31, 2005 $.18 $.08 March 31, 2006 $.22 $.082 June 30, 2006 $.18 $.10 September 30, 2006 $.16 $.10 December 31, 2006 $.15 $.108 March 31, 2007 $.139 $.08 June 30, 2007 $.10 $.07 September 30, 2007 $.085 $.07 As of October 15, 2007 there were approximately 96,363,982 shares of common stock issued and outstandingand 186 stockholders of record of the common stock, not including those persons who hold their securities in "street name". Securities Authorized For Issuance Under Equity Compensation Plans There are no securities authorized for issuance under equity compensation plans, including individual compensation arrangements. Dividend Policy We have never paid cash dividends our common stock.Payment of dividends will be within the sole discretion of our Board of Directors and will depend, among other factors, upon our earnings, ourcapital requirements and our operating and financial condition. At the present time, our anticipated financial capital requirements are such that we intend to follow a policy of retaining earnings in order to finance the development of our business. While we have no current intention of paying dividends on our common stock, should we decide in the future to do so, as a holding company, our ability to pay dividends and meet other obligations depends upon the receipt of dividends or other payments from our operating subsidiaries. In addition, our operating subsidiaries, from time to time, may be subject to restrictions on their ability to make distributions to us, including as a result of restrictive covenants in loan agreements, restrictions on the conversion of local currency into U.S. dollars or other hard currency and other regulatory restrictions. 24 Capitalization The following table sets forth our capitalization as of June 30, 2007.This table gives no effect to the sale of the securities by us subsequent to June 30, 2007, each as described later in this prospectus.The table should be read in conjunction with the financial statements and related notes included elsewhere in this prospectus. June 30, 2007 (unaudited) Long term liabilities: $ -0- Preferred Stock, $0.001 par value, 25,000,000 authorized, none issued - Common stock, $0.001 par value, 200,000,000 shares authorized, 96,363,982 issued and outstanding 96,364 Additional paid-in capital 8,828,334 Accumulated comprehensive income 485,558 Retained earnings (Accumulated Deficit) (1,189,300 ) Total security holders' equity 8,220,956 Total capitalization $ 8,220,956 25 USE OF PROCEEDS We will not receive any proceeds upon the sale of shares by the selling security holders.In the event all the warrants listed for resale are exercised, we will receive up to $5,947,499 if the warrants are exercised for cash.While it is difficult to forecast a use of proceeds for such an event given the restriction on the securities and the price of our common stock, the table below itemizes the estimated use of proceeds for $5,947,499, in the event all the warrants were exercised for cash.This figure represents an estimate. Use of Proceeds Working Capital 2,500,000 General corporate purposes 1,118,256 Inventory 1,000,000 Equipment Upgrades 1,250,000 Offering expenses 79,243 TOTAL $ 5,947,499 The actual allocation of proceeds realized from the exercise of the warrants will depend upon the amount and timing of such exercises, our operating revenues and cash position at such time and our working capital requirements.There can be no assurances that any of the outstanding warrants will be exercised.If all warrants held by the selling security holders are exercised for cash, we will receive $5,947,499 in gross proceeds, less any related offering expenses which we will pay. 26 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following analysis of our consolidated financial condition and results of operations for the years ended June 30, 2007 and 2006 should be read in conjunction with the consolidated financial statements, including footnotes, and other information presented elsewhere in this prospectus. OVERVIEW Through our subsidiaries, we manufacture and distribute assorted industrial paper and packaging products.All of our operations are located in the People's Republic of China (the "PRC"). Our operations are conducted through our subsidiaries located in China. We manufacture, sell and distribute industrial paper products and packaging materials.Ningbo Dragon established in 1997, is located in Ningbo, of the Zhejiang Province in China, approximately 200 miles south of Shanghai.The main consumers of our products are packaging companies for the tobacco industry, cosmetics industry, pharmaceutical industry, and the beverage industry.Our products are used both as a finished product and as well as a raw material to manufacture a variety of paper products and packaging materials. Although we operate various entities, we identify our products under one product segment.The various entities combine their various resources to support the manufacture and distribution of paper and pulp related products. Ningbo Dragon is involved in the pulp and paper packaging material industry, operating as a manufacturer and distributor of paper and integrated packaging paper products.Ningbo Dragon, through a subsidiary, holds an ISO9000 certificate and national license to import and export products.In addition to its own operations, Ningbo Dragon operates four subsidiaries, including: (i) Ningbo City Jiangdong Yonglongxin Special Paper Co., Ltd. ("Yonglongxin") which holds an ISO9000 certificate and operates a civil welfare manufacturing facility in Fuming County of the Zhang'ai Village in Ningbo, China 315040; Yonglongxin operates the Xianyang Naite Research & Development Center ("R&D Center"), created to develop, design and improve production methods in the specialty packaging industry in China. (ii) Hangzhou Yongxin Paper Co., Ltd. ("Yongxin") manufactures, sells, and distributes cigarette packaging materials, (iii) Ningbo Dragon Packaging Technology Co., Ltd. ("Dragon Packaging"), is a manufacturer of specialized packaging materials products for the pharmaceutical and food industry, and (iv) Shanghai JinKui Packaging Material Co., Ltd. ("JinKui"), is a manufacturer of specialized packaging products for the pharmaceutical and food industry. On June 29, 2007 Dragon Nevada acquired a 51% equity owenship interest in Wellton International Fiber Corp. ("Wellton").Wellton operates as an agent of pulp and related paper products.Revenues are derived solely from operations within China, where it acts as an agent and supplier for two categories of goods: paper pulp and waste paper. Unless otherwise indicated, all references to our Company in this report include our subsidiary companies. An organization chart of Dragon Nevada is contained above under Item 1, "DESCRIPTION OF BUSINESS".Our subsidiaries are: · Ningbo Dragon International Trade Co., Ltd. ("Ningbo Dragon") formerly known as Ningbo Anxin International Trade Co., Ltd. operates as an agent of pulp and paper goods.Ningbo Dragon resells pulp and paper products manufactured overseas and distributes these products within China. 27 · Jiangdong Yonglongxin Special Paper Co., Ltd. ("Yonglongxin") is a manufacturer of specialty paperboard products.It operates a factory in Fuming County of the Zhang’'ai Village in Ningbo, China. · Hangzhou Yongxin Paper Co., Ltd. ("Yongxin"), manufactures, sells and distributes cigarette packing materials.Yongxin, established in 2003, is located in the Hengjie Village of Liuxia Town Hangzhou, of the Zhejiang Province in China.In August 2005, we issued 1,000,000 shares of our common stock to acquire 60% of Yongxin · Ningbo Dragon Packaging Technology Co., Ltd. ("Dragon Packaging") formerly known as Ningbo XinYi Paper Product Industrial Co., Ltd. ("XinYi"), is involved in the paper industry, operating a manufacturing facility of pulp and paper products.As a result of this acquisition we have acquired land use rights on which we have constructed a new 91,400 square foot facility. · Xianyang Naite Research & Development Center (the "R&D Center"), was created to develop production methods in the specialty paper packaging industry in China.The R&D Center was acquired by Yonglongxin on August 1, 2005. · Shanghai JinKui Packaging Material Co., Ltd. ("JinKui"), is a manufacturer of specialized packaging products for the pharmaceutical and food industry. · Wellton International Fiber Corp. ("Wellton"). Wellton operates as an agent of pulp and related paper products.Revenues are derived solely from operations within China, where it acts as an agent and supplier for two categories of goods: paper pulp and waste paper. For a more detailed description of the business of these companies, see the “Prospectus Summary”, above. Even though we are a U.S. company, all of our operations are located in the PRC, and due to this we face certain risks associated with doing business in that country.These risks include risks associated with the ongoing transition from state business ownership to privatization, operating in a cash-based economy, various government policies, unexpected changes in regulatory requirements, export restrictions, tariffs and other trade barriers, challenges in staffing and managing operations in a communist country, differences in technology standards, employment laws and business practices, longer payment cycles and problems in collecting accounts receivable, changes in currency exchange rates and currency exchange controls.We are unable to control the vast majority of these risks associated both with our operations and the country in which they are located and these risks could result in significant declines in our revenues and adversely affect our ability to continue as a going concern. FOREIGN EXCHANGE CONSIDERATIONS Since revenues from our operations in the PRC accounted for 100% of our net revenues for the years ended June 30, 2007 and June 30, 2006, how we report net revenues from our PRC-based operations is of particular importance to understanding our financial statements.Transactions and balances originally denominated in U.S. dollars are presented at their original amounts.
